Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Walters on 03/17/2022.
	The application has been amended as follows: 

1.	An industrial composite manufacturing method comprising the following steps: 	Step 1: Preparation of materials and equipment; said preparation comprising preparing necessary materials and equipments including: a mold set comprising upper and lower molds, reinforced fibers/fabrics, plastic resin, additives, vacuum pump, compression machine, microwave system and other tools; 
	Step 2: Disposition of the reinforced fibers/fabrics and mold closing at an extended position; thenan upper mold is set at an extended position to make plastic resin 
	Step 3: Vacuum and transfer plastic resin into the mold; comprising, after vacuuming air inside the mold, the plastic resin is transferred into the mold; 
a designed position by using a compression pressure; 
	Step 5: After the mold closing by compression pressure step, plastic resin curing by using a microwave system; and
	Step 6: Open the mold and take the composite product; after curing process, the mold is firstly cooled, then is opened to take out the composite product.

2.	The industrial composite manufacturing method according to ed position where the distance between the upper mold and the lower mold is set greater than a thickness of the composite product by at least 30%.

3.	The industrial composite manufacturing method according to an excess plastic resin out and move the upper mold to a position corresponding to a designed thickness of the composite product; the compression pressure process takes place immediately after the plastic resin fills the mold; the value of the compression pressure is taken from 0.2-20 Mpa.

4.	The industrial composite manufacturing method according to and wavelength from 1-50 cm.
Allowable Subject Matter
Claims 1-4 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI

Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742